Citation Nr: 0109541	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-25 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the period from June 30, 1997 to June 30, 1999 for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent from 
July 1, 1999 for PTSD.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that granted service connection for PTSD, 
evaluated as 10 percent disabling, effective in June 1997.  
By rating decision dated in December 1997, the rating for 
PTSD was increased from 10 percent to 30 percent, effective 
June 1997.  By rating decision dated in October 1999, the 
rating for PTSD was increased from 30 percent to 50 percent, 
effective in July 1999.

The Board notes that the veteran's notice of disagreement was 
filed in November 1998, within one year of the initial rating 
decision that granted service connection for PTSD.  The 
United States Court of Appeals for Veteran's Claims (Court) 
has noted that in claims such as this where there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 
Consequently, the issue on appeal has been restyled in 
accordance with Fenderson as set forth on the first page of 
this decision.


REMAND

The veteran contends that his service-connected PTSD is more 
disabling than reflected in the evaluations assigned from 
June 30, 1997.  In a statement dated in December 1999 he 
indicated that he had difficulties at work and that 
relationships with his staff and the public were very 
stressful for him.

The Board notes that that although the veteran was given a VA 
psychiatric examination in August 1999, it does not appear 
that the examination is adequate to permit disability 
evaluation.  The United States Court of Appeals for Veterans 
Claims (Court) has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204(1994).  An additional psychiatric examination 
must be conducted, and the examiner should provide a Global 
Assessment of Functioning (GAF) score and define what the 
score represents in accordance with the appropriate edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders.  

As previously noted, the veteran is in disagreement with his 
initial evaluation; therefore, on Remand, the RO will have 
the opportunity to consider the issues in light of Fenderson.  
Supra.

As a final matter, prior to adjudicating the veteran's 
claims, VA must ensure that it has fulfilled its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Such a duty is statutory in nature 
and was amended by H.R. 4864, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his psychiatric disability 
since June 2000.  After obtaining any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of the veteran's 
treatment since June 2000.  

2.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
to determine the nature and severity of 
his PTSD.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review prior to the 
examination. 

Psychological testing should be ordered 
if deemed necessary by the examiner.  In 
addition, the examiner's findings must 
address the presence or absence of the 
manifestations as described in 38 C.F.R. 
§ 4.130 (2000).  The examiner should 
render an opinion as to what effect the 
service-connected disability has on the 
veteran's social and industrial 
adaptability.  A Global Assessment of 
Functioning (GAF) score should be 
provided, and the examiner should explain 
the meaning thereof.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim for higher ratings than 
those assigned for PTSD, from June 30, 
1997, on the basis of all evidence of 
record and all applicable law and 
regulations.  Consideration should 
specifically be given to the principles 
set forth by the Court in Fenderson 
regarding initial ratings for service-
connected disabilities.  If any benefit 
sought by the veteran continues to be 
denied, he and his representative must be 
furnished with a supplemental statement 
of the case and be allowed a reasonable 
amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



